Case: 19-11486   Date Filed: 05/08/2020   Page: 1 of 12



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11486
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 0:18-cr-60271-RNS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

ALVIN CELIUS ANDRE,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 8, 2020)

Before ED CARNES, Chief Judge, LAGOA, and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11486    Date Filed: 05/08/2020   Page: 2 of 12



      Alvin Andre was caught in an undercover sting operation attempting to pay

for sex with a child. After a jury trial, he was convicted of attempted enticement of

a minor and attempted sex trafficking of a minor. This is his appeal.

                                          I.

      In January 2018, FBI agent Matthew Fowler began an undercover sting

operation to catch child abusers. He placed an ad on Craigslist posing as a man

who abused his nine-year-old daughter and who was looking for another man to

have sex with her. In the title of his ad he said that he was a “younger dad” and

included “MW4M,” meaning man and woman looking for a man. In the body of

the ad he wrote: “Younger dad looking for other like-minded. Daughter here. . . .

Love to meet others with similar interests.”

      The next day, Andre contacted Fowler, saying he had read the ad and

“wanted to see what’s up.” Fowler replied that he was looking for others into

“younggggg,” a spelling that he knew, based on his experience investigating child

abuse cases, meant underage. After confirming that Fowler was talking about his

nine-year-old daughter, Andre asked for a picture. They continued to text back and

forth. Andre asked if Fowler was a cop and, being assured that he was not, began to

ask questions and describe in graphic and horrifying detail his plans to have sex

with the nine-year-old child.




                                          2
              Case: 19-11486     Date Filed: 05/08/2020     Page: 3 of 12



      Agent Fowler attempted to arrange a meeting with Andre in January, but

Andre did not show up for the meeting. Fowler contacted Andre the next week and

invited Andre to another meeting in mid-February, but the plans fell through again.

      Over the next seven months, Andre would stop texting agent Fowler for long

periods of time. At one point, he did not text Fowler for three months. But Andre

eventually restarted the conversation and steered the topic of conversation to the

daughter. During their conversations that summer, Fowler told Andre that his

daughter had turned ten.

      In September, Fowler and Andre arranged another meeting. The two agreed

that Andre would pay $100 to have sex with the ten-year-old child, $50 in advance

and $50 after. They met at a McDonald’s where Andre paid $50 to Fowler. They

left together, and Andre was arrested in the parking lot.

      Andre pleaded not guilty and went to trial. He moved for judgment of

acquittal after the government rested, but the court denied his motion. Andre did

not call any witnesses for his defense. He objected to the jury instruction that the

court gave on entrapment and proposed his own. The district court overruled

Andre’s objection and used the Eleventh Circuit pattern jury instruction for

entrapment instead of his. He was convicted of attempted enticement of a minor in

violation of 18 U.S.C. § 2422(b) and attempted sex trafficking of a minor in

violation of 18 U.S.C. § 1591(a)(1) and (b)(1) and 18 U.S.C. § 1594(a).


                                          3
              Case: 19-11486     Date Filed: 05/08/2020    Page: 4 of 12



      Andre makes two contentions on appeal. First, that the district court abused

its discretion in declining to use his proposed entrapment instruction. And second,

that the evidence was insufficient to support the convictions.

                                           II.

      The entrapment instruction that Andre proposed, and the district court

rejected in favor of the Eleventh Circuit pattern jury instruction, stated the

following:

      “Entrapment” occurs when a government agent induces a Defendant to
      commit a crime that the Defendant was not already willing to commit.

      The Defendant has claimed to be a victim of entrapment regarding the
      offenses charged in the indictment.

      The law forbids convicting an entrapped Defendant.

      The Government must prove beyond a reasonable doubt that the
      Defendant was willing to commit the crimes charged in the indictment
      before this contact with the government agent and without the
      inducement of the government agent.

      If you have a reasonable doubt about whether the Defendant was
      willing to commit the crimes charged in the indictment before his
      contact with the government agent and without the inducement of the
      government agent then you must find the Defendant not guilty.

The Eleventh Circuit pattern jury instruction, which the court gave instead, stated as

follows:

      “Entrapment” occurs when law-enforcement officers or others under
      their direction persuade a defendant to commit a crime that the
      Defendant had no previous intent to commit.


                                           4
              Case: 19-11486     Date Filed: 05/08/2020    Page: 5 of 12



      The Defendant has claimed to be a victim of entrapment regarding the
      charged offense.

      The law forbids convicting an entrapped Defendant.

      But there is no entrapment when a defendant is willing to break the law
      and the Government merely provides what appears to be a favorable
      opportunity for the Defendant to commit a crime.

      For example, it’s not entrapment for a Government agent to pretend to
      be someone else and offer – directly or through another person – to
      engage in an unlawful transaction.

      So a defendant isn’t a victim of entrapment if you find beyond a
      reasonable doubt that the Government only offered the Defendant an
      opportunity to commit a crime the Defendant was already willing to
      commit.

      But if there is a reasonable doubt about whether the Defendant was
      willing to commit the crime without the persuasion of a Government
      officer or a person under the Government’s direction, then you must
      find the Defendant not guilty.

Eleventh Circuit Criminal Pattern Instruction, No. S13.1 (2016).

      We review a district court’s rejection of a proposed jury instruction only for

abuse of discretion. United States v. Lebowitz, 676 F.3d 1000, 1014 (11th Cir.

2012). “Although a defendant may request a specific instruction, the court is not

obligated to use the exact wording of the proposed instruction, as long as the words

chosen clearly and accurately state the proposition being requested.” United States

v. Duff, 707 F.2d 1315, 1320–21 (11th Cir. 1983). A district court’s refusal to give

a requested jury instruction is grounds for reversal only if “(1) the requested

instruction was substantively correct, (2) the court’s charge to the jury did not cover
                                           5
               Case: 19-11486     Date Filed: 05/08/2020     Page: 6 of 12



the gist of the instruction, and (3) the failure to give the instruction substantially

impaired the defendant’s ability to present an effective defense.” Lebowitz, 676

F.3d at 1014 (quoting United States v. Culver, 598 F.3d 740, 751 (11th Cir. 2010)).

      Andre argues that his proposed instruction includes an important element of

entrapment that is missing from the pattern jury instructions. He asserts that under

Jacobson v. United States, 503 U.S. 540 (1991), to overcome an entrapment

defense, the government must show that the defendant had a predisposition to

commit the crime before coming into contact with the government agent; that

predisposition requirement is not clear from the pattern jury instruction; therefore,

his ability to present an effective defense was substantially impaired.

      We disagree with his minor premise. The pattern jury instruction states that

entrapment “occurs when law-enforcement officers or others under their direction

persuade a defendant to commit a crime that the Defendant had no previous intent

to commit” and that “if there is a reasonable doubt about whether the Defendant

was willing to commit the crime without the persuasion of a Government officer or

a person under the Government’s direction, then you must find the Defendant not

guilty.” Those sentences clearly communicate that the defendant cannot be

convicted unless the government proves beyond a reasonable doubt that he was

predisposed to commit the crime before the government agent did anything to

persuade him to do it. Because the jury charge that was given covered the gist of


                                            6
              Case: 19-11486     Date Filed: 05/08/2020    Page: 7 of 12



the requested instruction, the refusal to give it did not impair Andre’s ability to

mount an entrapment defense.

      Our prior decisions support that holding. In United States v. Brown, 43 F.3d

618 (11th Cir. 1995), for example, we held that an older version of the pattern jury

instruction for entrapment, with substantially similar language, properly

communicated the predisposition requirement described under Jacobson. In Brown,

the instruction said that if the evidence left the jury with “reasonable doubt whether

a defendant had any intent to commit the crimes except for inducement or

persuasion on the part of the Government officer or agent,” the jury had to find the

defendant not guilty. 43 F.3d at 628 (emphasis added). We held that language was

good enough to communicate the predisposition requirement.

      The instruction here is essentially the same as the one in Brown. It says that

“if there is a reasonable doubt about whether the Defendant was willing to commit

the crime without the persuasion of a Government officer or a person under the

Government’s direction, then [the jury] must find the Defendant not guilty.”

(Emphasis added). The court’s charge to the jury communicated the gist of the

instruction that Andre wanted, and the court did not abuse its discretion by refusing

to give his proposed instruction. See Lebowitz, 676 F.3d at 1014.




                                           7
              Case: 19-11486     Date Filed: 05/08/2020    Page: 8 of 12



                                          III.

      Andre also challenges the sufficiency of the evidence underlying his

convictions. He argues that the government failed to demonstrate both that he had

the specific intent to entice a minor for the purposes of § 2422(b) and that before

the government had contact with him Andre was predisposed to commit the crimes

for which he was convicted.

      We review de novo a challenge to the sufficiency of the evidence. United

States v. Isnadin, 742 F.3d 1278, 1303 (11th Cir. 2014). We view the evidence in

the light most favorable to the government, resolving all reasonable inferences and

credibility evaluations in favor of the verdict. Id. To be sufficient to support a

conviction, the evidence “need not exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt.” Id.

(quotation marks omitted). Evidence is sufficient to support a conviction if a

reasonable trier of fact could find that the evidence established the defendant’s guilt

beyond a reasonable doubt. Id.

                                          A.

      Andre argues that the government failed to demonstrate that he had the

specific intent to entice a minor for the purposes of 18 U.S.C. § 2422(b).

Section 2422(b) applies if a defendant uses interstate commerce and “knowingly

persuades, induces, entices, or coerces any individual” who is not yet eighteen years


                                           8
              Case: 19-11486    Date Filed: 05/08/2020    Page: 9 of 12



old to engage in prostitution or sexual activity. To prove attempt under § 2422(b),

the government must prove that the defendant (1) had the specific intent to

persuade, induce, entice, or coerce a minor to engage in criminal sexual activity,

and (2) took a substantial step toward the commission of the underlying crime.

United States v. Yost, 479 F.3d 815, 819 (11th Cir. 2007).

      A defendant does not have to communicate or negotiate directly with a child

to be convicted under § 2422(b), nor does the child even have to exist. A defendant

“can be convicted under [§ 2422(b)] when he arranges to have sex with a minor or a

supposed minor through communications with an adult intermediary.” United

States v. Lanzon, 639 F.3d 1293, 1299 (11th Cir. 2011).

      Andre asserts that because the Craigslist ad he responded to indicated that the

father had already assented to the sexual contact, the government did not prove that

he had the specific intent to persuade, induce, entice, or coerce anyone. That

argument is foreclosed by United States v. Rutgerson, 822 F.3d 1223 (11th Cir.

2016). In Rutgerson, the defendant argued that the minor had already indicated

through an online ad that she would have had sex with anyone who paid, so he did

not have the intent to coerce her. Id. at 1233. We rejected that argument, holding

that “offering or agreeing to pay money in exchange for engaging in various sex

acts qualifies as inducement within the meaning of the statute.” Id. at 1234

(emphasis added). Because merely agreeing to the underaged victim’s price in


                                          9
             Case: 19-11486     Date Filed: 05/08/2020    Page: 10 of 12



exchange for sex counts as inducement, the defendant violated the act by attempting

to “persuade or induce [the minor] to engage in sex with him by offering to pay her

money (and a substantial amount at that) for her services.” Id.

      So too here. It does not matter that the child in this case does not exist or that

the fictional father had already assented to sexual contact between her and an adult.

See Lanzon, 639 F.3d at 1299. What matters is that Andre agreed to pay money to

have sex with a child. The government put forth sufficient evidence for a

conviction under § 2422(b).

                                          B.

      Andre also argues that the government did not establish that he had a

predisposition to commit the enticement and the sex trafficking crimes.

Specifically, he asserts that the government failed to show that he was predisposed

to commit those crimes because it found no evidence of child pornography or any

other attempt to have sex with a child when it searched his phone and laptop. He

argues that his chats with Fowler cannot show predisposition because he had

already been contacted by police, so his willingness to sleep with a child at the

government’s prompting cannot prove that he was predisposed to sleeping with

children.

      The entrapment defense applies if (1) the government induced the defendant

to engage in criminal activity and (2) the defendant was not predisposed to commit


                                          10
                Case: 19-11486   Date Filed: 05/08/2020   Page: 11 of 12



the crime before the inducement. Rutgerson, 822 F.3d at 1234. The defendant

bears the initial burden of production to show that the government “created a

substantial risk that the offense would be committed by a person other than one

ready to commit it.” Id. Once the defendant has met this burden, the government

must establish the defendant’s predisposition to commit the alleged offense — it

must prove beyond a reasonable doubt that the defendant was predisposed to

commit the criminal act before he was approached by Government agents. Id. at

1234–35.

      Both parties seem to assume that Andre showed that the government induced

him to engage in the illegal activity, so the question before us is whether Andre was

predisposed to commit his crimes before he was contacted by the government.

Even though predisposition involves the defendant’s willingness to commit the

crime before he was contacted by the government, proving it does not require pre-

contact evidence. Predisposition can be proven by the defendant’s “ready

commission” of the charged crime. Id. Or it can be shown if the defendant is given

the opportunity to back out of the illegal activity but fails to do so. Id. Whether a

defendant was predisposed to committing a crime is a “fact-intensive and subjective

inquiry.” Id.

      The government’s evidence proved that Andre was predisposed to commit

the crimes. It showed that Andre was the one who initially contacted Fowler in


                                          11
             Case: 19-11486    Date Filed: 05/08/2020   Page: 12 of 12



response to the Craigslist ad. It showed that once Andre knew the daughter was

nine years old he chose to ask for photos of her and continued to plan to have sex

with her. And it showed that Andre had plenty of opportunity to back out of the

crimes during the months-long gap in communication but chose instead to re-

engage with Fowler and break the law. That is enough to show predisposition.

      AFFIRMED.




                                         12